                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                    No.S:21-CV-313-D

MASON BREEDING,                            )
                                           )
                          Plaintif(        )
                                           )
                v.                         )                      ORDER
                                           )
ENERPAC TOOL GROUP                         )
CORPORATION,                               )
                                           )
                         Defendant.        )

       On August 30, 2021, defendant filed ajointmotionrequestingto participate in a court-hosted
settlement conference [D.E.10]. The motion is granted in part. The court refers this case to United
States Magistrate Judge Gates for a court-hosted settlement conference. Judge Gates will notify the
parties how he wishesto proceed concerning the settlement conference, and the date on which.it will
be held.
       SO ORDERED. This _:r_ day of September, 2021.



                                                     JSC.DEVER.ill
                                                     United States District Judge




                                                                                                      ,   I




           Case 5:21-cv-00313-D Document 12 Filed 09/07/21 Page 1 of 1
